DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
2.	Claim(s) 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 26, 2022 for claims 1-13 and 18-20.
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
3.	The information disclosure statement submitted on February 25, 2020 has been considered by the Examiner and made of record in the application file.
Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication # 2021/0092792 A1) in view of Gebert et al. (U.S. Patent Application Publication # 2022/0022088 A1).
Regarding claim 1, Li et al. teach a method for processing a packet in a time-synchronized network (Fig.8, 11A-11B), the method comprising: 
receiving, by a first network element (read as CUC executing an SMF (Fig.8; 11A-11B)), a first data packet (read as registration and switching configuration information (e.g.: registration request)) to be transmitted to a second network element (receive end (e.g.: AN) (Fig.8, 11A-11B)) via a third network element (transmit end (e.g.: UPF) (Fig.8, 11A-11B)) (read as “The CUC network element is configured to manage a terminal and a service, for example, receive registration and switching configuration parameters of the transmit end and the receive end.”(Fig.8; Paragraph [0114]));
adding, by the first network element (read as CUC executing an SMF (Fig.8; 11A-11B)), a header to the first data packet (read as creating an TSN pipe packet with an outer encapsulation part (Fig.8, 10); For example, “As shown in FIG. 10, an outer encapsulation part of the TSN pipe packet includes a source MAC ”(Fig.10; Paragraph [0123]) Further, “The source MAC address (S-MAC1) and the destination MAC address (D-MAC1) are MAC addresses used to transmit a packet between the AN network element and the UPF network element, and may be addresses allocated by the control device, the SMF network element, or the CUC network element, or MAC addresses of the AN network element and/or the UPF network element. ”(Paragraph [0123]));
transmitting, by the first network element (read CUC executing an SMF (Fig.8; 11A-11B)), the first data packet with the header (Fig.10) to the third network element (read as transmit end (e.g.: UPF) (Fig.8, 11A-11B)). (read as “The SMF network element sends, to the UPF network element, the IP address and/or the tunnel identifier of the GTP-U tunnel corresponding to the TSN pipe on the AN network element side.”(Fig.11B @ S1110; Paragraph [0179]))
However, Li et al. fail to explicitly teach adding time information associated with the first data packet to the header;
Gebert et al. teach a method for adding time information (read as time stamp) associated with the first data packet to the header (read as “the first node in the mobile network inserts (or adds or attaches) a time stamp to the user plane data packet.”(Fig(s).11, 12A-12B; Paragraph [0077]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function of adding a time 
Regarding claim 18, Li et al. teach a first network element for processing a packet in a network (Fig.5), the first network element (Fig.5) comprising: 
a network interface (Fig.5 @ 502) configured to receive a first data packet to be transmitted to a second network element via a third network element (read as “The CUC network element is configured to manage a terminal and a service, for example, receive registration and switching configuration parameters of the transmit end and the receive end.”(Fig.8; Paragraph [0114]) Also, the CUC is capable of creating an TSN pipe packet with an outer encapsulation part (Fig.8, 10); For example, “As shown in FIG. 10, an outer encapsulation part of the TSN pipe packet includes a source MAC address (S-MAC1), a destination MAC address (D-MAC1), an IP address (IP) of a GUP-U tunnel, and a TEID (GTU-U) of the GUP-U tunnel.”(Fig.10; Paragraph [0123]) Further, “The source MAC address (S-MAC1) and the destination MAC address (D-MAC1) are MAC addresses used to transmit a packet between the AN network element and the UPF network element, and may be addresses allocated by the control device, the SMF network element, or the CUC network element, or ”(Paragraph [0123])); and 
a processor (Fig.5 @ 501) configured to control transmitting the first data packet  with the header (Fig.10) to the third network element. (read as “The SMF network element sends, to the UPF network element, the IP address and/or the tunnel identifier of the GTP-U tunnel corresponding to the TSN pipe on the AN network element side.”(Fig.11B @ S1110; Paragraph [0179]))
However, Li et al. fail to explicitly teach add a header including time information associated with the first data packet to the first data packet;
Gebert et al. teach a method to add a header including time information (read as time stamp (Fig(s).11, 12A-12B)) associated with the first data packet to the first data packet (read as “the first node in the mobile network inserts (or adds or attaches) a time stamp to the user plane data packet.”(Fig(s).11, 12A-12B; Paragraph [0077]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function of adding a time stamp to a user plane data packet as taught by Gebert et al. with the CUC executing a Session Management Function (SMF) as taught by Li et al. for the purpose of enhancing packet formatting for devices in a time sensitive network (TSN).
Regarding claims 2 and 19, and as applied to claims 1 and 18 above, Li et al., as modified by Gebert et al., teach a method and first network element (Fig.5, 8, 11A-11B) wherein the time information includes at least one of a first time when the first 
a second time when the third network element should receive the first data packet (read as a scheduling policy (Paragraph [0117])), and 
a third time when the first data packet should be delivered to the second network element. (read as a scheduling policy (Paragraph [0117]))  
Regarding claim 3, and as applied to claim 2 above, Li et al., as modified by Gebert et al., teach a method wherein the third network element calculates a time spent passing from the first network element to the third network element by using a difference between a time when the first network receives the first data packet and a time when the third network element transmits the first data packet. (Fig.21G @ S2153)
Regarding claims 4 and 20, and as applied to claims 1 and 18 above, Li et al., as modified by Gebert et al., teach a method and first network element (Fig.5, 8, 11A-11B) wherein the header is a general packet radio service tunneling protocol (GTP) header or a service data adaptation protocol (SDAP) header. (read as “As shown in FIG. 10, an outer encapsulation part of the TSN pipe packet includes a source MAC address (S-MAC1), a destination MAC address (D-MAC1), an IP address (IP) of a GUP-U tunnel, and a TEID (GTU-U) of the GUP-U tunnel.”(Fig.10; Paragraph [0123]))
Regarding claim 5, and as applied to claim 4 above, Li et al. teach “a session management function (SMF) network element obtains first information identifying a data stream, where the first information ”(Fig.5, 8, 11A-11B; Paragraph [0008])
However, Li et al. fail to explicitly teach a method wherein the adding the first time information includes creating, by the first network element, an extension indicating a time in the GTP header and recording the time information in the extension.
Gebert et al. teach a method wherein the adding the first time information includes creating, by the first network element, an extension indicating a time in the GTP header and recording the time information in the extension. (Fig(s).11, 12A-12B; Paragraph [0077])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function of adding a time stamp to a user plane data packet as taught by Gebert et al. with the CUC executing a Session Management Function (SMF) as taught by Li et al. for the purpose of enhancing packet formatting for devices in a time sensitive network (TSN).
Regarding claim 6, and as applied to claim 1 above, Li et al., as modified by Gebert et al., teach a method wherein the first data packet includes a time sensitive data frame to be transmitted at a data link layer using one of an Ethernet frame and an unstructured frame. (read as an Ethernet frame (Fig.6 and 10; Paragraph(s) [0105] and [0123]))
Regarding claim 8, and as applied to claim 2 above, Li et al., as modified by Gebert et al., teach a method wherein the third time is represented using a minimum time 
Regarding claim 9, and as applied to claim 2 above, Li et al., as modified by Gebert et al., teach a method wherein 30the third time is represented using a minimum time that a network can occupy for delivering the first data packet to the second network element and a maximum time that a network can occupy for delivering the first data packet to the second network element. (read as a scheduling policy (Paragraph [0117]))
Regarding claim 10, and as applied to claim 2 above, Li et al. teach “a session management function (SMF) network element obtains first information identifying a data stream, where the first information is used to instruct a transmit end to send a user stream by using the data stream and is further used to instruct a receive end to receive the user stream by using the data stream;”(Fig.5, 8, 11A-11B; Paragraph [0008])
However, Li et al. fail to explicitly teach a method wherein the first to third times are one of a natural time and an epoch time.
Li et al. teach a method wherein the first to third times are one of a natural time and an epoch time. (Fig(s).11, 12A-12B)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function of adding a time stamp to a user plane data packet as taught by Gebert et al. with the CUC executing a .
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication # 2021/0092792 A1), in view of Gebert et al. (U.S. Patent Application Publication # 2022/0022088 A1), and Joseph et al. (U.S. Patent Application Publication # 2020/0228220 A1).
Regarding claim 7, and as applied to claim 6 above, Li et al. teach “a session management function (SMF) network element obtains first information identifying a data stream, where the first information is used to instruct a transmit end to send a user stream by using the data stream and is further used to instruct a receive end to receive the user stream by using the data stream;”(Fig.5, 8, 11A-11B; Paragraph [0008])
Gebert et al. teach “the first node in the mobile network inserts (or adds or attaches) a time stamp to the user plane data packet.”(Fig(s).11, 12A-12B; Paragraph [0077]));
However, Li et al. and Gebert et al. fail to explicitly teach a method wherein the time sensitive data frame is a precision time protocol (PTP) frame.
Joseph et al. teach a method wherein the time sensitive data frame is a precision time protocol (PTP) frame. (Fig.5A @ 508)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function of generating  PTP packet(s) as taught by Joseph et al. and the function of adding a time stamp to a user 
Regarding claim 13, and as applied to claim 3 above, Li et al. teach “a session management function (SMF) network element obtains first information identifying a data stream, where the first information is used to instruct a transmit end to send a user stream by using the data stream and is further used to instruct a receive end to receive the user stream by using the data stream;”(Fig.5, 8, 11A-11B; Paragraph [0008])
Gebert et al. teach “the first node in the mobile network inserts (or adds or attaches) a time stamp to the user plane data packet.”(Fig(s).11, 12A-12B; Paragraph [0077]));
However, Li et al. and Gebert et al. fail to explicitly teach a method wherein the third network element puts the spent time into a correction field of a 31precision time protocol (PTP).
a method wherein the third network element (Fig.5A @ 435b) puts the spent time into a correction field of a 31precision time protocol (PTP). (read as “ethernet frame including a modified version of the second PTP message that identifies an adjustment to a time sensitive network, where a correction field of the modified version of the second PTP message ”(Fig.5A; Paragraph [0053]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function of generating a modify PTP packet(s) that comprises of a correction field as taught by Joseph et al. and the function of adding a time stamp to a user plane data packet as taught by Gebert et al. with the CUC executing a Session Management Function (SMF) as taught by Li et al. for the purpose of enhancing packet formatting for devices in a time sensitive network (TSN).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication # 2021/0092792 A1), in view of Gebert et al. (U.S. Patent Application Publication # 2022/0022088 A1), and Mannweiler et al. (U.S. Patent Application Publication # 2021/0306901 A1).
Regarding claim 11, and as applied to claim 1 above, Li et al. teach “a session management function (SMF) network element obtains first information identifying a data stream, where the first information is used to instruct a transmit end to send a user stream by using the data stream and is further used to instruct a receive end to ”(Fig.5, 8, 11A-11B; Paragraph [0008])
Gebert et al. teach “the first node in the mobile network inserts (or adds or attaches) a time stamp to the user plane data packet.”(Fig(s).11, 12A-12B; Paragraph [0077]));
However, Li et al. and Gebert et al. fail to explicitly teach a method wherein the first network element is a NW-TT (network TSN (time sensitive networking) translator) or a UPF (user plane function), 
the third network element is user equipment or a DS-TT (device side TSN translator), and the second network element is a TSN end station.
Mannweiler et al. teach a method wherein the first network element is a NW-TT (network TSN (time sensitive networking) translator) or a UPF (user plane function) (Fig.3 @ UPF), 
the third network element is user equipment or a DS-TT (device side TSN translator) (Fig.3 @ TSN-Translator Client), and 
the second network element is a TSN end station. (Fig.3 @ TSN End Station A)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the network elements in a TSN as taught by Mannweiler et al. and the function of adding a time stamp to a user plane data packet as taught by Gebert et al. with the CUC executing a Session Management 
Regarding claim 12, and as applied to claim 1 above, Li et al. teach “a session management function (SMF) network element obtains first information identifying a data stream, where the first information is used to instruct a transmit end to send a user stream by using the data stream and is further used to instruct a receive end to ”(Fig.5, 8, 11A-11B; Paragraph [0008])
Gebert et al. teach “the first node in the mobile network inserts (or adds or attaches) a time stamp to the user plane data packet.”(Fig(s).11, 12A-12B; Paragraph [0077]));
However, Li et al. and Gebert et al. fail to explicitly teach a method wherein the first network element is a DS-TT (device side TSN (time sensitive networking) translator) or user equipment, 
the third network element is a UPF (user plane function) or a NW-TT (network TSN translator), and the second network element is a TSN end station.
Mannweiler et al. teach a method wherein the first network element is a DS-TT (device side TSN (time sensitive networking) translator) or user equipment (Fig.3 @ TSN-Translator Client), 
the third network element is a UPF (user plane function) or a NW-TT (network TSN translator) (Fig.3 @ UPF), and 
the second network element is a TSN end station. (Fig.3 @ TSN End Station A)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the network elements in a TSN as taught by Mannweiler et al. and the function of adding a time stamp to a user plane data packet as taught by Gebert et al. with the CUC executing a Session Management .
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Mannweiler et al. (U.S. Patent Application Publication # 2021/0243771 A1) teach “an apparatus, a method, and a computer program product related to transparent integration of a wireless network (e.g. a 3GPP network) into a wireline network (e.g. a TSN network).”(Fig(s).1-11; Paragraph [0001])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
February 26, 2022